


110 HR 4223 IH: To establish the Congressional-Executive Commission on

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4223
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Fortenberry (for
			 himself, Mr. Towns,
			 Mr. Smith of New Jersey,
			 Mr. Aderholt,
			 Mr. Franks of Arizona, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Congressional-Executive Commission on
		  the Socialist Republic of Vietnam.
	
	
		1.FindingsCongress finds the following:
			(1)The United States
			 and the Socialist Republic of Vietnam share a sensitive history and
			 relationship that has evolved significantly since the 1990s.
			(2)The total trade
			 volume between the United States and Vietnam neared $10 billion in 2006, and
			 the United States is currently Vietnam’s largest export market. United States
			 exports to Vietnam have risen by over 500 percent from $172 million in 1994 to
			 $988 million in 2006.
			(3)United States
			 foreign assistance to Vietnam has increased from $1 million in 1991 to over $75
			 million in fiscal year 2006.
			(4)Pursuant to
			 Vietnamese Prime Minister Phan Van Khai’s visit to the United States in June
			 2005, the United States and Vietnam signed an agreement to implement a
			 bilateral International Military Education Training (IMET) program.
			(5)On December 20,
			 2006, President George W. Bush signed into law H.R. 6111 (Public Law 109–432),
			 extending nondiscriminatory treatment (normal trade relations treatment) to the
			 products of Vietnam.
			(6)In January 2007,
			 Vietnam joined the World Trade Organization and committed to abide by
			 international trade rules.
			(7)In April 2007, the
			 United States modified the International Traffic in Arms Regulations to allow
			 the issuance of licenses for trade in certain non-lethal defense items and
			 services with Vietnam.
			(8)During the visit
			 of Vietnamese President Nguyen Minh Triet to Washington, DC, in June 2007,
			 which marked the first visit by a Vietnamese head of state to the United States
			 since the end of the Vietnam conflict, the United States and Vietnam signed a
			 trade and investment framework agreement on June 22, 2007.
			(9)The
			 people of the United States and the people of Vietnam share the desire to
			 foster hope, healing, and mutual prosperity for both countries.
			(10)Since the
			 enactment of Public Law 109–432, extending normal trade relations treatment to
			 the products of Vietnam, several concerns have drawn the attention of the
			 United States human rights community and the United States Congress, prompting
			 renewed focus on human rights issues in Vietnam which figured prominently in
			 the congressional debate regarding the extension of such normal trade relations
			 treatment. Such concerns include concerns about the arrests of political
			 prisoners and prisoners of conscience, including Father Nguyen Van Ly, Nguyen
			 Van Dai, and Le Thi Cong Nhan.
			(11)The potential
			 benefits from enhanced bilateral trade should not supplant legitimate matters
			 of principle involving human rights, the rule of law, and religious freedom.
			(12)Vietnamese-Americans
			 throughout the United States continue to emphasize the importance of addressing
			 human rights, the rule of law, and religious freedom in the United
			 States–Vietnam bilateral relationship.
			(13)While the
			 Government of Vietnam has made significant efforts over the past decade to
			 address the concerns of the United States Government regarding United States
			 POW/MIA cases, 2,000 United States service personnel remain unaccounted for in
			 Indochina.
			(14)The Government of
			 Vietnam has made efforts to improve human rights and religious freedoms,
			 including efforts to conclude a bilateral agreement with the United States
			 under which the Government of Vietnam agreed to take steps to improve religious
			 freedom, grant amnesties to prisoners of conscience, establish a new Ordinance
			 on Religion and issue instructions to prohibit forced renunciation of faith,
			 ease restrictions on the training of clergy, support fact-finding visits to
			 Vietnam by United States officials and Office of the United Nations High
			 Commissioner for Refugees (UNHCR) personnel, improve worker rights, and make
			 progress toward eliminating human trafficking.
			(15)While the
			 Department of State rescinded the Country of Particular Concern designation
			 applied to Vietnam, human rights concerns remain.
			(16)While progress on
			 the human rights situation in Vietnam’s Central Highlands has been reported, it
			 remains unclear to what extent such progress has been made. Also, concerns
			 remain regarding the human rights situation prevailing in Vietnam’s Northwest
			 Highlands.
			(17)Adequate and fair compensation for land
			 seizures, including such seizures affecting ethnic minorities in Vietnam’s
			 Central and Northwest Highlands remain a concern. While Vietnam has no system
			 of private property rights, land use rights can be purchased but are subject to
			 reclaim at any time by the government.
			(18)A specific
			 mechanism to address Vietnam’s progress on human rights, the rule of law, and
			 religious freedom issues in an in-depth manner, focusing on vulnerabilities and
			 areas of particular concern identified by the most recent annual Department of
			 State’s Country Reports on Human Rights Practices for Vietnam, the Trafficking
			 in Persons Report, and the annual report of the United States Commission on
			 International Religious Freedom, including progress in Vietnam’s Central and
			 Northwest Highlands, would serve as a valuable resource to complement existing
			 United States Government efforts to address these issues and inform future
			 efforts, reinforcing and strengthening the outcome of these efforts.
			2.Establishment of
			 Congressional-Executive Commission on the Socialist Republic of
			 VietnamThere is established a
			 Congressional-Executive Commission on the Socialist Republic of Vietnam (in
			 this Act referred to as the Commission).
		3.Functions of the
			 Commission
			(a)Monitoring
			 compliance with human rightsThe Commission shall monitor the acts of
			 the Socialist Republic of Vietnam, with particular emphasis on the Montagnard
			 peoples and the Central and Northwest Highlands, which reflect compliance with
			 or violation of human rights, in particular, those contained in the
			 International Covenant on Civil and Political Rights and in the Universal
			 Declaration of Human Rights, including, but not limited to, effectively
			 affording—
				(1)the right to
			 engage in free expression without fear of any prior restraints;
				(2)the right to
			 peaceful assembly without restrictions, in accordance with international
			 law;
				(3)religious freedom,
			 including the right to worship free of involvement of and interference by the
			 government;
				(4)the right to liberty of movement, freedom
			 to choose a residence within Vietnam, freedom from coercion in family planning,
			 and the right to leave from and return to Vietnam;
				(5)the right of a
			 criminal defendant—
					(A)to be tried in his
			 or her presence, and to defend himself or herself in person or through legal
			 assistance of his or her own choosing;
					(B)to be informed, if
			 he or she does not have legal assistance, of the right set forth in
			 subparagraph (A);
					(C)to have legal
			 assistance assigned to him or her in any case in which the interests of justice
			 so require and without payment by him or her in any such case if he or she does
			 not have sufficient means to pay for it;
					(D)to a fair and
			 public hearing by a competent, independent, and impartial tribunal established
			 by the law;
					(E)to be presumed
			 innocent until proved guilty according to law; and
					(F)to be tried
			 without undue delay;
					(6)the right to be
			 free from torture and other forms of cruel or unusual punishment;
				(7)protection of
			 internationally recognized worker rights;
				(8)freedom from
			 incarceration as punishment for political opposition to the government;
				(9)freedom from
			 incarceration as punishment for exercising or advocating human rights
			 (including those described in this section);
				(10)freedom from
			 arbitrary arrest, detention, or exile; and
				(11)the right to fair
			 and public hearings by an independent tribunal for the determination of a
			 citizen’s rights and obligations.
				(b)Victims
			 listsThe Commission shall compile and maintain lists of persons
			 believed to be imprisoned, detained, or placed under house arrest, tortured, or
			 otherwise persecuted by the Government of the Socialist Republic of Vietnam due
			 to their pursuit of the rights described in subsection (a). In compiling such
			 lists, the Commission shall exercise appropriate discretion, including concerns
			 regarding the safety and security of, and benefit to, the persons who may be
			 included on the lists and their families.
			(c)Monitoring
			 development of rule of lawThe Commission shall monitor the
			 development of the rule of law in the Socialist Republic of Vietnam, with
			 particular emphasis on the Montagnard peoples and the Central and Northwest
			 Highlands, including, but not limited to—
				(1)progress toward
			 the development of institutions of democratic governance;
				(2)processes by which
			 statutes, regulations, rules, and other legal acts of the Government of Vietnam
			 are developed and become binding within Vietnam;
				(3)the extent to which statutes, regulations,
			 rules, administrative and judicial decisions, and other legal acts of the
			 Government of Vietnam are published and are made accessible to the
			 public;
				(4)the extent to
			 which administrative and judicial decisions are supported by statements of
			 reasons that are based upon written statutes, regulations, rules, and other
			 legal acts of the Government of Vietnam;
				(5)the extent to
			 which individuals are treated equally under the laws of Vietnam without regard
			 to citizenship;
				(6)the extent to
			 which administrative and judicial decisions are independent of political
			 pressure or governmental interference and are reviewed by entities of appellate
			 jurisdiction; and
				(7)the extent to
			 which laws in Vietnam are written and administered in ways that are consistent
			 with international human rights standards, including the requirements of the
			 International Covenant on Civil and Political Rights.
				(d)Bilateral
			 cooperationThe Commission shall monitor and encourage the
			 development of programs and activities of the United States Government and
			 private organizations with a view toward increasing the interchange of people
			 and ideas between the United States and the Socialist Republic of Vietnam and
			 expanding cooperation in areas that include, but are not limited to—
				(1)increasing
			 enforcement of human rights described in subsection (a); and
				(2)developing the
			 rule of law in Vietnam.
				(e)Contacts with
			 nongovernmental organizationsIn performing the functions
			 described in subsections (a) through (d), the Commission shall, as appropriate,
			 seek out and maintain contacts with nongovernmental organizations, including
			 receiving reports and updates from such organizations and evaluating such
			 reports.
			(f)Annual
			 reports
				(1)In
			 generalThe Commission shall issue a report to the President and
			 the Congress not later than 12 months after the date of the enactment of this
			 Act, and not later than the end of each 12-month period thereafter, setting
			 forth the findings of the Commission during the preceding 12-month period, in
			 carrying out subsections (a) through (c). The Commission’s report may contain
			 recommendations for legislative or executive action.
				(2)CoordinationThe
			 report required to be issued under paragraph (1) shall be developed in
			 coordination with the findings of the most recent annual Department of State’s
			 Country Reports on Human Rights Practices for Vietnam, the Trafficking in
			 Persons Report, and the annual report of the United States Commission on
			 International Religious Freedom.
				(g)Specific
			 information in annual reportsThe Commission’s report under
			 subsection (f) shall include specific information as to the nature and
			 implementation of laws or policies concerning the rights set forth in
			 paragraphs (1) through (11) of subsection (a), and as to restrictions applied
			 to or discrimination against persons exercising any of the rights set forth in
			 such paragraphs.
			(h)Congressional
			 hearings on annual reports(1)The Committee on Foreign
			 Affairs of the House of Representatives shall, not later than 30 days after the
			 receipt by the Congress of the report referred to in subsection (f), hold
			 hearings on the contents of the report, including any recommendations contained
			 therein, for the purpose of receiving testimony from Members of Congress, and
			 such appropriate representatives of Federal departments and agencies, and
			 interested persons and groups, as the committee deems advisable, with a view to
			 reporting to the House of Representatives any appropriate legislation in
			 furtherance of such recommendations. If any such legislation is considered by
			 the Committee on Foreign Affairs within 45 days after receipt by the Congress
			 of the report referred to in subsection (f), it shall be reported by the
			 committee not later than 60 days after receipt by the Congress of such
			 report.
				(2)The provisions of paragraph (1) are
			 enacted by the Congress—
					(A)as an exercise of the rulemaking power
			 of the House of Representatives, and as such are deemed a part of the rules of
			 the House, and they supersede other rules only to the extent that they are
			 inconsistent therewith; and
					(B)with full recognition of the
			 constitutional right of the House to change the rules (so far as relating to
			 the procedure of the House) at any time, in the same manner and to the same
			 extent as in the case of any other rule of the House.
					(i)Supplemental
			 reportsThe Commission may submit to the President and the
			 Congress reports that supplement the reports described in subsection (f), as
			 appropriate, in carrying out subsections (a) through (c).
			4.Membership of the
			 Commission
			(a)Selection and
			 appointment of membersThe Commission shall be composed of 7
			 members as follows:
				(1)Two Members of the
			 House of Representatives appointed by the Speaker of the House of
			 Representatives. One member shall be selected from the majority party and one
			 member shall be selected, after consultation with the minority leader of the
			 House, from the minority party.
				(2)Two Members of the
			 Senate appointed by the President of the Senate. One member shall be selected,
			 after consultation with the majority leader of the Senate, from the majority
			 party, and one member shall be selected, after consultation with the minority
			 leader of the Senate, from the minority party.
				(3)One representative
			 of the Department of State, appointed by the President of the United States
			 from among officers and employees of that Department.
				(4)One representative
			 of the Department of Commerce, appointed by the President of the United States
			 from among officers and employees of that Department.
				(5)One representative
			 of the Department of Labor, appointed by the President of the United States
			 from among officers and employees of that Department.
				(b)Chairman and
			 cochairman
				(1)Designation of
			 chairmanAt the beginning of each odd-numbered Congress, the
			 President of the Senate, on the recommendation of the majority leader of the
			 Senate, shall designate one of the members of the Commission from the Senate as
			 Chairman of the Commission. At the beginning of each even-numbered Congress,
			 the Speaker of the House of Representatives shall designate one of the members
			 of the Commission from the House as Chairman of the Commission.
				(2)Designation of
			 cochairmanAt the beginning of each odd-numbered Congress, the
			 Speaker of the House of Representatives shall designate one of the members of
			 the Commission from the House as Cochairman of the Commission. At the beginning
			 of each even-numbered Congress, the President of the Senate, on the
			 recommendation of the majority leader of the Senate, shall designate one of the
			 members of the Commission from the Senate as Cochairman of the
			 Commission.
				5.Votes of the
			 CommissionDecisions of the
			 Commission, including adoption of reports and recommendations to the executive
			 branch or to the Congress, shall be made by a majority vote of the members of
			 the Commission present and voting. Two-thirds of the members of the Commission
			 shall constitute a quorum for purposes of conducting business.
		6.Expenditure of
			 appropriationsFor each fiscal
			 year for which an appropriation is made to the Commission, the Commission shall
			 issue a report to the Congress on its expenditures under that
			 appropriation.
		7.Testimony of
			 witnesses, production of evidence; issuance of subpoenas; administration of
			 oathsIn carrying out this
			 Act, the Commission may require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, documents, and electronically recorded data
			 as it considers necessary. Subpoenas may be issued only pursuant to a
			 two-thirds vote of members of the Commission present and voting. Subpoenas may
			 be issued over the signature of the Chairman of the Commission or any member
			 designated by the Chairman, and may be served by any person designated by the
			 Chairman or such member. The Chairman of the Commission, or any member
			 designated by the Chairman, may administer oaths to any witness.
		8.Appropriations
			 for the Commission
			(a)Authorization;
			 disbursements
				(1)AuthorizationThere
			 are authorized to be appropriated to the Commission for fiscal year 2008, and
			 each fiscal year thereafter, such sums as may be necessary to enable it to
			 carry out its functions. Appropriations to the Commission are authorized to
			 remain available until expended.
				(2)DisbursementsAppropriations
			 to the Commission shall be disbursed on vouchers approved—
					(A)jointly by the
			 Chairman and the Cochairman; or
					(B)by a majority of
			 the members of the personnel and administration committee established pursuant
			 to section 9.
					(b)Foreign travel
			 for official purposesForeign travel for official purposes by
			 members and staff of the Commission may be authorized by either the Chairman or
			 the Cochairman.
			9.Staff of the
			 Commission
			(a)Personnel and
			 administration committeeThe Commission shall have a personnel
			 and administration committee composed of the Chairman, the Cochairman, the
			 member of the Commission from the minority party of the House of
			 Representatives, and the member of the Commission from the minority party of
			 the Senate.
			(b)Committee
			 functionsAll decisions pertaining to the appointment,
			 separation, and fixing of pay of personnel of the Commission shall be by a
			 majority vote of the personnel and administration committee, except
			 that—
				(1)the Chairman shall
			 be entitled to appoint and fix the pay of the staff director; and
				(2)the Chairman and
			 Cochairman shall each have the authority to appoint, with the approval of the
			 personnel and administration committee, at least two professional staff members
			 who shall be responsible to the Chairman or the Cochairman (as the case may be)
			 who appointed them. Subject to subsection (d), the personnel and administration
			 committee may appoint and fix the pay of such other personnel as it considers
			 desirable.
				(c)Staff
			 appointmentsAll staff appointments shall be made without regard
			 to the provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates.
			(d)Qualifications
			 of professional staffThe personnel and administration committee
			 shall ensure that the professional staff of the Commission consists of persons
			 with expertise in areas including human rights, internationally recognized
			 worker rights, international economics, law (including international law), rule
			 of law and other foreign assistance programming, Vietnamese politics, economy
			 and culture, and, if possible, a working knowledge of the Vietnamese
			 language.
			10.Printing and
			 binding costsFor purposes of
			 costs relating to printing and binding, including the costs of personnel
			 detailed from the Government Printing Office, the Commission shall be deemed to
			 be a committee of the Congress.
		11.TerminationSection 14(a)(2)(B) of the Federal Advisory
			 Committee Act (5 U.S.C. App.; relating to the termination of advisory
			 committees) shall not apply to the Commission.
		
